EXHIBIT 99.1 Contact: Anne H. Lloyd Executive Vice President and Chief Financial Officer (919) 783-4660 www.martinmarietta.com MARTIN MARIETTA REPORTS SECOND-QUARTER RESULTS Record Net Sales and Operating Earnings, Despite Record Rainfall Heritage Consolidated Gross Margin Expands 350 Basis Points Aggregates Product Line Volume Up 8% and Pricing Up 9% Company Repurchases $100 Million of Common Stock Company Increases TXI Synergy Guidance Company Announces Agreement to Sell California Cement Operations
